                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION


LASHONYA TAYLOR,                                )
                                                )
                    Plaintiff,                  )
                                                )
      vs.                                       )             Case No. 19 C 4526
                                                )
SAMSUNG ELECTRONICS AMERICA,                    )
INC., SAMSUNG SDI CO., LTD.,                    )
SAMSUNG SDI AMERICA, INC.,                      )
and T-MOBILE USA, INC.,                         )
                                                )
                    Defendants.                 )

                               CORRECTED
                       MEMORANDUM OPINION AND ORDER

MATTHEW F. KENNELLY, District Judge:

      Lashonya Taylor has sued Samsung Electronics America, Inc. (SEA), Samsung

SDI Co., Ltd., and Samsung SDI America, Inc., and T-Mobile USA, Inc., seeking

compensation for injuries she suffered allegedly due to defects in a phone

manufactured and distributed by the Samsung defendants and sold to her by T-Mobile.

Defendants SEA and T-Mobile have moved to compel arbitration and stay proceedings

in the case. For the reasons stated below, the Court grants defendants' motion.

                                   Procedural history

      Taylor was injured in February 2018 when her Galaxy S7 Edge phone exploded

while she was at work, causing her to suffer burns. In late May 2019, Taylor filed suit in

state court against SEA, Samsung SDI Co., Ltd., and Samsung SDI America, Inc.,

which are alleged to have made and distributed the phone, and against T-Mobile, from

which Taylor purchased the phone and with which she had a wireless service
agreement. SEA and T-Mobile were served with summons in early June 2019. They

removed the case to federal court on July 3, 2019 based on diversity of citizenship; at

that point, the other defendants had not yet been served with summons.

       SEA and T-Mobile both filed answers to Taylor's complaint on July 10, 2019.

They asserted as affirmative defenses a contention that Taylor's claims were subject to

an agreement to arbitrate and could not be pursued in court. The defendants did not,

however, move to compel arbitration at that time.

       On August 11, 2019, the Court set the case for an initial Rule 16 conference on

September 5, 2019 (later moved to September 9 at the request of Taylor's counsel).

Samsung SDI America first appeared in the case in late August 2019 and obtained an

extension of time to mid-September to respond to Taylor's complaint.

       At the initial Rule 16 conference held in chambers on September 9, 2019—three

months after SEA and T-Mobile filed answers to Taylor's complaint—Taylor's counsel

advised that the remaining defendant, Samsung SDI Ltd., was a South Korean

company that had to be served via the Hague Convention, which would take some

time. 1 The defendants, or at least some of them, advised that they intended to file a

motion to compel arbitration and indicated they would do so in about 45 days. The

Court pointed out to the defendants that there was Seventh Circuit authority indicating

that a motion to compel arbitration is, or is effectively, a motion under Federal Rule of

Civil Procedure 12(b)(3) and noted that if so, they may have waived or forfeited the

motion by not filing it as their response to the complaint.



1Samsung SDI Co., Ltd. has since been service, and both it and Samsung SDI
America, Inc. have answered Taylor's complaint and do not claim the benefit of any
agreement to arbitrate her claims.
                                             2
      At the Rule 16 conference, the Court ordered the parties to serve Rule 26(a)(1)

disclosures by October 7, 2019. Defendants did not ask the Court to stay or vacate that

deadline. The parties reported on October 16, 2019 that all parties had served Rule

26(a)(1) disclosures.

      SDI and T-Mobile did not file their motion to compel arbitration until October 11,

2019. This was 32 days after the Rule 16 conference and more than four months after

they had removed the case to federal court.

                        Facts relating to arbitration agreement

      Taylor purchased her Galaxy S7 Edge phone from T-Mobile in June 2016. When

she purchased the phone, Taylor signed a document in which she agreed to T-Mobile's

terms and conditions. See Defs.' Mem. in Support of Mot. to Compel Arb., Ex. A (Muzio

Decl.) ¶ 11, Ex. A-2. That same one-page document stated that "T-Mobile REQUIRES

ARBITRATION OF DISPUTES unless for new customers YOU OPT OUT WITHIN 30

DAYS OF ACTIVATION, or for existing customers YOU PREVIOUSLY OPTED OUT

PURSUANT TO T-MOBILE'S TERMS AND CONDITIONS." Id., Ex. A-2. Taylor was an

existing customer going back to 2006, and it is undisputed she had not opted out of T-

Mobile's arbitration requirement.

      The terms and conditions in effect at the time Taylor purchased the phone were

T-Mobile's March 2016 terms and conditions. 2 See Muzio Decl. ¶ 14. A summary

paragraph on page 3 of the terms and conditions states that by accepting them, the

purchaser is "agreeing to resolve any dispute with us through binding arbitration (unless



2 The document that Taylor signed provided the URL at which a customer could find the
terms and conditions. See Defs.' Mem., Ex. A-2 (citing www.T-Mobile.terms-
conditions).
                                            3
you opt out) or small claims procedures, and to waive your rights to a class action suit

and jury trial." Defs.' Mem., Ex. A-3 at 3. This paragraph cross-referenced the

complete arbitration provision, which starts on page 14 of the terms and conditions. In

relevant part, it reads as follows:

                                      Dispute Resolution

       *HOW DO I RESOLVE DISPUTES WITH T-MOBILE?

       Dispute Resolution and Arbitration. YOU AND WE EACH AGREE
       THAT, EXCEPT AS PROVIDED BELOW (AND EXCEPT AS TO
       PUERTO RICO CUSTOMERS), ANY AND ALL CLAIMS OR DISPUTES
       IN ANY WAY RELATED TO OR CONCERNING THE AGREEMENT,
       OUR PRIVACY POLICY, OUR SERVICES, DEVICES OR PRODUCTS,
       INCLUDING ANY BILLING DISPUTES, WILL BE RESOLVED BY
       BINDING ARBITRATION OR IN SMALL CLAIMS COURT. This includes
       any claims against other parties relating to Services or Devices provided
       or billed to you (such as our suppliers, dealers, authorized retailers, or
       third party vendors) whenever you also assert claims against us in the
       same proceeding. You and we each also agree that the Agreement
       affects interstate commerce so that the Federal Arbitration Act and federal
       arbitration law, not state law, apply and govern the enforceability of this
       dispute resolution provision (despite the general choice of law provision
       set forth below). THERE IS NO JUDGE OR JURY IN ARBITRATION,
       AND COURT REVIEW OF AN ARBITRATION AWARD IS LIMITED. THE
       ARBITRATOR MUST FOLLOW THIS AGREEMENT AND CAN AWARD
       THE SAME DAMAGES AND RELIEF AS A COURT (INCLUDING
       ATTORNEYS' FEES).

       Notwithstanding the above, YOU MAY CHOOSE TO PURSUE YOUR
       CLAIM IN COURT AND NOT BY ARBITRATION IF YOU OPT OUT OF
       THESE ARBITRATION PROCEDURES WITHIN 30 DAYS FROM THE
       EARLIER OF THE DATE YOU PURCHASED A DEVICE FROM US OR
       THE DATE YOU ACTIVATED A NEW LINE OF SERVICE (the "Opt Out
       Deadline"). You must opt out by the Opt Out Deadline for each line of
       Service. You may opt out of these arbitration procedures by calling 1844-
       849-7497 or online at www.T-Mobiledisputeresolution.com
       (http://www.tmobiledisputeresolution.com/) Any opt-out received after
       the Opt Out Deadline will not be valid and you must pursue your
       claim in arbitration or small claims court.

       For all disputes (except for Puerto Rico customers), whether pursued in
       court or arbitration, you must first give us an opportunity to resolve your

                                              4
       claim by sending a written description of your claim to the address
       provided in the "How Do We Send Notices to Each Other" Section below.
       You and we each agree to negotiate your claim in good faith. If you and
       we are unable to resolve the claim within 60 days after we receive your
       claim description, you may pursue your claim in arbitration. You and we
       each agree that if you fail to timely pay amounts due, we may assign your
       account for collection, and the collection agency may pursue, in small
       claims court, claims limited strictly to the collection of the past due
       amounts and any interest or cost of collection permitted by law or this
       Agreement.

       If the arbitration provision applies or you choose arbitration to resolve your
       disputes, then either you or we may start arbitration proceedings. You
       must send a letter requesting arbitration and describing your claim to our
       registered agent (see the "How Do We Send Notices to Each Other"
       section below) to begin arbitration. The arbitration of all disputes will be
       administered by the American Arbitration Association ("AAA") under its
       Consumer Arbitration Rules in effect at the time the arbitration is
       commenced. The AAA rules are available at www.adr.org or by calling 1-
       844-849-7497. The arbitration of all disputes will be conducted by a single
       arbitrator, who shall be selected using the following procedure: (a) the
       AAA will send the parties a list of five candidates; (b) if the parties cannot
       agree on an arbitrator from that list, each party shall return its list to the
       AAA within 10 days, striking up to two candidates, and ranking the
       remaining candidates in order of preference; (c) AAA shall appoint as
       arbitrator the candidate with the highest aggregate ranking; and (d) if for
       any reason the appointment cannot be made according to this procedure,
       the AAA may exercise its discretion in appointing the arbitrator. Upon
       filing of the arbitration demand, we will pay or reimburse all filing,
       administration and arbitrator fees. An arbitrator may award on an
       individual basis any relief that would be available in a court, including
       injunctive or declaratory relief and attorneys' fees. In addition, for claims
       under $75,000 as to which you provided notice and negotiated in good
       faith as required above before initiating arbitration, if the arbitrator finds
       that you are the prevailing party in the arbitration, you will be entitled to a
       recovery of reasonable attorneys' fees and costs. Except for claims
       determined to be frivolous, we agree not to seek an award of attorneys'
       fees in arbitration even if an award is otherwise available under applicable
       law. Puerto Rico customers: See below for details on the Puerto Rico
       Telecommunications Dispute Procedure.

       ...

Id. at 14-17.

       To highlight two key terms just quoted, the arbitration provision states that both

                                             5
parties agree that "any and all claims or disputes in any way related to or concerning the

agreement, our privacy policy, our services, devices or products, including any billing

disputes, will be resolved by binding arbitration or in small claims court." It goes on to

provide that the agreement to arbitrate disputes also covers "claims against other

parties relating to Services or Devices provided or billed to you (such as our suppliers . .

. or third party vendors) whenever you assert claims against us in the same

proceeding." T-Mobile and SEA's motion to compel arbitration is based on these terms.

       Taylor does not dispute that the arbitration provision, by its terms, applies to her

claims against T-Mobile and SEA. She argues, however, that the agreement is

unenforceable because there is no mutual obligation to arbitrate claims; it is

unconscionable and thus unenforceable; and in any event defendants waived or

forfeited the right to insist on arbitration.

                                           Discussion

1.     Who determines arbitrability

       Two of Taylor's arguments—non-mutuality and unconscionability—address the

validity of the arbitration agreement. Defendants argue that the agreement delegates

these questions to the arbitrator and that the Court lacks the authority to decide them.

       Generally speaking, a court decides "gateway" issues relating to arbitration,

including whether there is a valid arbitration agreement and whether it applies to the

particular controversy. Green Tree Fin. Corp. v. Bazzle, 539 U.S. 444, 452 (2003)

(plurality opinion). But contracting parties may alter this general rule by agreement, and

when this is claimed, "the question 'who has the primary power to decide arbitrability'

turns upon what the parties agreed about that matter." First Options of Chi. Inc. v.



                                                6
Kaplan, 514 U.S. 938, 943 (1995). But "[c]ourts should not assume that the parties

agreed to arbitrate arbitrability unless there is 'clear and unmistakabl[e]' evidence that

they did so." Id. at 944 (quoting AT&T Techs., Inc. v. Comm'cns Workers of Am., 475

U.S. 643, 649 (1986)).

       There is no language in T-Mobile's terms and conditions that suggests that the

arbitrator is to decide the issue of arbitrability. Defendants rely on the terms' statement

that "[t]he arbitration of all disputes will be administered by the American Arbitration

Association ('AAA') under its Consumer Arbitration Rules in effect at the time the

arbitration is commenced." Defs.' Mem., Ex. A-3 at 16. Defendants then quote a rule of

the AAA that states, "The arbitrator shall have the power to rule on his or her own

jurisdiction, including any objections with respect to the existence, scope, or validity or

the arbitration agreement or to the arbitrability of any claim or counterclaim." Defs.'

Reply at 8. Although defendants miscite the AAA Commercial Arbitration Rules,

specifically Rule 7(a), the rules actually applicable, the Consumer Arbitration Rules,

contain an identical provision, specifically Rule 14(a). See

adr.org/cites/default/files/Consumer%20Rules.pdf (last visited Mar. 14, 2020).

       The Court is cognizant of the fact that the overwhelming majority of courts that

have addressed this point have concluded that an arbitration agreement's incorporation

by reference of a rule like this is sufficient to delegate to the arbitrator 3 the determination

of validity and arbitrability. See Ali v. Vehi-Ship, LLC, No. 17 C 2688, 2017 WL




3 "Delegate" is the term now commonly used by the Supreme Court on this question.
See, e.g., Henry Schein, Inc. v. Archer and White Sales, Inc., 139 S. Ct. 524, 529
(2019). The ordinary meaning of "delegate" is to commit a power or function to
someone else.
                                               7
5890876, at *3 (N.D. Ill. Nov. 27, 2017) (collecting cases). But the Seventh Circuit has

not addressed the point, and this Court does not find these decisions persuasive. It is

hard to see how an agreement's bare incorporation by reference of a completely

separate set of rules that includes a statement that an arbitrator has authority to decide

validity and arbitrability amounts to "clear and unmistakable" evidence that the

contracting parties agreed to delegate those issues to the arbitrator and preclude a

court from answering them. To the contrary, that seems anything but "clear." And the

AAA rule itself does not make the purported delegation of authority any more "clear" or

"unmistakable." The AAA rule simply says that the arbitrator has the authority to decide

these questions. It does not say that the arbitrator has the sole authority, the exclusive

authority, or anything like that. The language of the rule does not suggest a delegation

of authority; at most it indicates that the arbitrator possesses authority, which is not the

same as an agreement by the parties to give him sole authority to decide those issues.

       In sum, the Court overrules SEA and T-Mobile's contention that the Court lacks

the authority to decide the issues of validity and enforceability of the arbitration

agreement.

2.     Mutuality

       The Court concludes, however, that the arbitration agreement does not fail for

lack of mutuality. Taylor argues that there is no mutual agreement to arbitrate because

the agreement permits T-Mobile to go to court to recoup money but relegates customers

to arbitration. Specifically, Taylor cites the following language found in the third

paragraph of the just-quoted dispute resolution term:

       You and we each agree that if you fail to timely pay amounts due, we may
       assign your account for collection, and the collection agency may pursue,

                                              8
       in small claims court, claims limited strictly to the collection of the past due
       amounts and any interest or cost of collection permitted by law or this
       Agreement.

Ex. A-3 at 15.

       This does not render the agreement non-mutual. First of all, under Illinois law,

mutuality of obligation is not essential to the validity of a contract. See Carter v. SSC

Odin Operating Co., 2012 IL 113204, ¶ 21, 976 N.E.2d 344, 351. Rather, what's critical

is consideration. Id. In Carter, the Illinois Supreme Court approvingly quoted the

Restatement (2d) of Contracts for the proposition that "If the requirement of

consideration is met, there is no additional requirement of . . . 'mutuality of obligation.'"

Id. (quoting Restatement (2d) of Contracts § 79 (1981)). To put it another way, if each

side has given consideration to support the promises made by the other side, that is

sufficient, and "mutuality" does not require each side's obligations to be equivalent. See

id. ¶ 24, 976 N.E.2d at 352. And the frame of reference is the contract as a whole, not

individual terms in the contract such as an arbitration provision. Taylor does not

contend, nor could she successfully contend, that T-Mobile provided no consideration

for her promises under the agreement: it agreed to provide her cellular phone service,

among other things. This case is nothing like Vassilkovska v. Woodfield Nissan, Inc.,

258 Ill. App. 3d 20, 28, 830 N.E.2d 619, 625 (2005), cited by Taylor, in which

unbalanced arbitration requirements rendered an arbitration agreement unenforceable.

There the court was dealing with a stand-alone arbitration agreement, not one

embedded within a larger agreement in which the opposing party had provided other

consideration sufficient to support the consumer's agreement to arbitrate.

       That aside, there is nothing non-mutual about the arbitration requirement even if



                                              9
one looks just at that and ignores the rest of the parties' agreement. Specifically, the

agreement makes it clear that both parties—not just T-Mobile—have the ability to take

disputes to small claims court. And Taylor had the option to opt-out of the arbitration

requirement entirely.

       For these reasons, Taylor's non-mutuality argument lacks merit.

3.     Unconscionability

       Next is the unconscionability argument. Taylor contends that the arbitration

agreement is "substantively unconscionable" because it "is both totally one-sided and

harsh." Pl.'s Resp. to Defs.' Mot. to Compel Arb. at 10. Her primary contention in this

regard is that the agreement allows T-Mobile to go to court to recoup money while

relegating its customers to arbitration. This argument fails for the same reason just

noted: the agreement does not permit only T-Mobile to go to court; it allows both sides

to go to small claims court, or to arbitration, to litigate disputes.

       In addition, the agreement to arbitrate includes a number of provisions that

eliminate any contention that arbitration is unduly cost-prohibitive for consumers.

Specifically, for claims under $75,000, T-Mobile agrees to pay the arbitration costs, and

a prevailing customer is entitled to recover attorney's fees as a matter of course—unlike

T-Mobile, which can recover attorney's fees only if it establishes that the customer's

claim was frivolous. Finally, as the Court has noted, T-Mobile's terms and conditions

specifically allow a consumer to opt out of arbitration altogether at the time she

considers the terms and conditions.

       Under the circumstances, the Court cannot say that the contract terms are so

one-sided as to be oppressive or unfairly surprising, that there is an overall imbalance in



                                               10
the parties' rights and obligations, or that there is a significant cost-price disparity—

which is what is required to show unconscionability. See Kinkel v. Cingular Wireless

LLC, 223 Ill. 2d 1, 28, 857 N.E.2d 250, 267 (2006).

4.     Waiver / forfeiture

       Finally, Taylor argues that defendants waived their right to arbitration by their

participation in this lawsuit or alternatively that they waived (or forfeited) the right by

answering the complaint and failing to file a motion seeking arbitration before

answering. The Court deals with these arguments in turn.

       The Federal Arbitration Act embodies a policy favoring enforcement of arbitration

agreements, but a contractual right to arbitration can be waived. St. Mary's Med. Ctr. of

Evansville, Inc. v. Disco Aluminum Prods. Co., 969 F.2d 585, 587 (7th Cir. 1992).

Waiver may be inferred from a party's actions. Id. The question is whether,

"considering the totality of the circumstances, a party acted inconsistently with the right

to arbitrate." Kawasaki Heavy Indus., Ltd. v. Bombardier Recreational Prods., Inc., 660

F.3d 988, 994 (7th Cir. 2011). The "diligence or lack thereof" of the party seeking

arbitration "should weigh heavily in the decision." Id. Other factors to be considered

are "whether the allegedly defaulting party participated in litigation, substantially delayed

its request for arbitration, or participated in discovery." Id. A showing that the other

party was prejudiced by reliance on the waiving party's participation in litigation is not

required, but if such prejudice exists, it is a relevant factor. Id.

       Defendants were diligent in claiming a right to arbitrate in the sense that they

raised it as a defense in their answers to Taylor's complaint. They were less than

diligent, however, in attempting to enforce that right. Specifically, they answered the



                                              11
complaint, sat on their rights for four months after removing the case to federal court,

and got the benefit of Taylor's Rule 26(a)(1) disclosures before filing their motion to

compel arbitration. Whether or not that amounts to a waiver, it is not a good practice. If

nothing else, it tends to undermine the notion that parties opting for arbitration do so

partly to get a quicker resolution of their dispute.

       The Court concludes, however, that defendants' delay alone does not constitute

waiver of their right to seek arbitration of Taylor's claims. There is no indication that

SEA and T-Mobile were "waiting to see how they fare[d] in a judicial forum before

choosing arbitration," that there was any potential for "duplicative adjudication of

disputes," or that there was "the undue prejudice that results from a party spending time

and money on litigation that will not ultimately resolve a case." Kawasaki Heavy Indus.,

660 F.3d at 994-95. This is not, for example, a case like Cabinetree of Wis., Inc. v.

Kraftmaid Cabinetry, Inc., 50 F.3d 388 (7th Cir. 1995), in which the defendant first

removed the case from Wisconsin state court to federal court and then litigated in court

for six months before "dropp[ing] a bombshell into the proceedings" by filing a motion to

stay the action pending arbitration. Id. at 389. Unlike the defendant in Cabinetree,

there is no basis to believe that SEA and T-Mobile were "weigh[ing] [their] options" as

between litigation and arbitration. Id. at 391. And as in Kawasaki Heavy Industries,

their assertion of their right to arbitration "was not out of the blue." Kawasaki Heavy

Indus., 660 F.3d at 996.

       Taylor separately argues that defendants waived or forfeited their right to

arbitration by operation of the Federal Rules of Civil Procedure by answering Taylor's

complaint without moving, at or before that time, to compel arbitration. "An agreement



                                              12
to arbitrate is a type of forum selection clause." Jackson v. Payday Fin., LLC, 764 F.3d

765, 773 (7th Cir. 2014); see also Vimar Seguros y Reaseguros, S.A. v. M/V Sky

Reefer, 515 U.S. 528, 533-34 (1995). "Motions to compel arbitration thus concern

venue and are brought properly under Federal Rule of Civil Procedure 12(b)(3) . . . ."

Grasty v. Colo. Tech. Univ., 599 F. App'x 596, 597 (7th Cir. 2015). Similarly, in Johnson

v. Orkin, LLC, 556 F. App'x 543, 544 (7th Cir. 2014), the Seventh Circuit said that a

motion to dismiss based on an arbitration agreement should have been brought "as a

motion to dismiss under Rule 12(b)(3), for improper venue . . . ." In both Johnson and

Grasty, the court's comments were dealing with the propriety of bringing a motion to

dismiss and compel arbitration under Rule 12(b)(1), but the point is the same: a motion

in which a party seeks to have the dispute arbitrated rather than litigated in court raises

an issue of venue that is appropriately addressed by way of a motion under Rule

12(b)(3). 4

       "An objection to venue 'can be waived or forfeited.'" Auto. Mechs. Local 701

Welfare and Pension Funds v. Vanguard Car Rental USA, Inc., 502 F.3d 740, 746

(quoting Am. Patriot Ins. Agency, Inc. v. Mut. Risk Mgmt., Ltd., 364 F.3d 884, 887 (7th

Cir. 2004)). One way that may happen is by virtue of Federal Rule of Civil Procedure

12(h)(1). See Auto. Mechs. Local 701, 502 F.3d at 746. That rule says that a party

waives a defense listed Rule 12(b)(2) through (5) by, among other things, failing to

either make it by motion "under this rule" or include it in a responsive pleading, i.e. in




4 It cannot be the case that the difference here is that the defendants aren't seeking
"dismissal" but rather only a stay. If there is or should be a waiver or forfeiture rule, it
would make no sense that it can be avoided simply by the choice of the title for the
party's motion.
                                              13
the answer. Defendants did include their defense regarding arbitration in their answer,

so Rule 12(h)(1) does not compel a conclusion that they waived the point. But that

does not save defendants under Rule 12: Rule 12(b) says that a motion asserting any

of a number of defenses—including the one effectively at issue here, improper venue—

"must be made before pleading," i.e., before filing an answer to the complaint. Fed. R.

Civ. P. 12(b) (emphasis added); see Fed. R. Civ. P. 7(a) (defining "pleadings" to include

complaints, answers, and third-party complaints, and distinguishing them from

"motions," defined in Rule 7(b)). Defendants did not do this; they answered the

complaint and only later—over 90 days later—filed a motion seeking arbitration of the

dispute.

       The Court is inclined to believe that SEA and T-Mobile waived or forfeited their

contractual right to have Taylor's claim against them arbitrated, by operation of Rule

12(b), by answering her complaint without moving to dismiss or compel arbitration. But

in the absence of guidance from the Seventh Circuit on this point, the Court does not

believe it appropriate to reach that conclusion as a matter of first impression. All, or

virtually all, of the Seventh Circuit's cases about waiver fall under the general rubric set

out in Kawasaki Heavy Industries, specifically, whether a party participated in litigation

actively enough to conclude that it was giving up its right to seek arbitration. Because

the Rule 12(b) issue does not fall within that more common scenario, the Court believes

that the better course is to conclude there is no waiver or forfeiture. If Taylor wants

further review of the point, however, the Court will certify the matter for interlocutory

appeal under 28 U.S.C. § 1292(b).




                                             14
5.     Stay of proceedings against other defendants

       For the foregoing reasons, the Court will stay litigation of Taylor's claims against

SEA and T-Mobile. Those defendants argue, however, that if the Court orders

arbitration of Taylor's claims against them, it should also stay the remainder of the case.

But they offer no justification for staying litigation of Taylor's claims against parties who

are not entitled to arbitration, and the other defendants have answered Taylor's

complaint and have not sought a stay. The Court declines to stay the litigation

generally.

                                        Conclusion

       For the reasons stated above, the Court grants the motion of defendants

Samsung Electronics America, Inc. and T-Mobile USA, Inc. to compel arbitration [18]

and stays litigation of plaintiff's claims against them. The Court overrules defendants'

motion to stay litigation of plaintiff's claims against the other defendants, Samsung SDI

America, Inc. and Samsung SDI Co., Ltd. The case is set for a telephone status

hearing on March 23, 2020 at 8:30 a.m. Counsel are to use the following call-in

number: 888-684-8852, conference code 746-1053. Counsel should be on the line at

the time their status hearing is set to begin but should wait for their case to be called

before identifying themselves, because attorneys in other cases may be calling into the

same call-in number for statuses in their cases. In addition, counsel should keep their

phones on mute until their case is called.

Date: March 15, 2020

                                                   ________________________________
                                                        MATTHEW F. KENNELLY
                                                        United States District Judge



                                              15
